DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention group I, species 1, embodiment disclosed in Fig. 1 in the reply filed on 04/25/2022 is acknowledged. Accordingly, claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Response to Amendment
Applicant’s amendment dated 04/28/2022, in which claims 6, 15 and 19 were amended, has been entered.
Specification
The amendment to the specification received on 04/28/2022 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-15 of copending Application No. 17/060573 in view of Lee (US Pub. 20180151543). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5, 7-15 of copending Application teach every features of claims 1-5, 7-15 of the instant application except that the first groove, the second groove, the third groove are a first through hole, a second through hole, and a third through hole.
Lee disclsoes in Fig. 15, Fig. 17, paragraph [0155]-[0158] 
the first groove, the second groove, the third groove are a first through hole, a second through hole, and a third through hole.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Lee into the method of the copending Application No. 17/060573 to include the first groove, the second groove, the third groove are a first through hole, a second through hole, and a third through hole. The ordinary artisan would have been motivated to modify the copending Application in the above manner for the purpose of providing suitable configuration of the grooves for disposing color filters. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5-6, 16-18 are rejected under 35 U.S.C. 102 (a)(1)/(a)(2) as being anticipated by Lee (US Pub. 20180151543)
Regarding claim 1, LEE discloses in Fig. 15, Fig. 17, paragraph [0146]-[0159] a display apparatus comprising: 
a first substrate [2010]; 
a first light-emitting device [2051], a second light-emitting device [2052], and a third light-emitting device [2053] disposed over the first substrate [2010], each of the first to third light-emitting devices [2051-2053] including a first light emission layer [active layer][paragraph [0150]]; 
a second substrate [2090] disposed over the first substrate [2010] with the first to third light-emitting devices [2051-2053] therebetween, the second substrate [2090] including a first through hole [2091c], a second through hole [2091b], and a third through hole [2091a] overlapping the first to third light-emitting devices [2051-2053][paragraph [0155]-[0156]]; 
a reflective layer [2058] on an inner surface of each of the first to third through holes [2091 a, b, c][paragraph [0156]-[0157]]; 
a first color filter layer [CL13] in the first through hole [2091c][paragraph [0120], [0159]]; 
a second color filter layer [CL12] and a second quantum dot layer [2082] in the second through hole [2091b][paragraph [0115], [0120], [0157], [0158]]; and 
a third color filter layer [CL11] and a third quantum dot layer [2081] in the third through hole [2091a][paragraph [0115], [0120], [0157], [0158]].

Alternatively, LEE discloses in Fig. 10, Fig. 12, Fig. 14F, paragraph [0097]-[0125] a display apparatus comprising: 
a first substrate [1010]; 
a first light-emitting device [1050], a second light-emitting device [1050], and a third light-emitting device [1050] disposed over the first substrate [1010], each of the first to third light-emitting devices [1050] including a first light emission layer [active layer][paragraph [0107]]; 
a second substrate [1090 and BM] disposed over the first substrate [1010] with the first to third light-emitting devices [1050] therebetween, the second substrate [1090] including a first through hole [1091c], a second through hole [1091b], and a third through hole [1091a] overlapping the first to third light-emitting devices [1050][paragraph [0113]-[0114]]; 
a reflective layer [1058] on an inner surface of each of the first to third through holes [1091 a, b, c][paragraph [0123]]; 
a first color filter layer [CL13] in the first through hole [2091c][paragraph [0120]]; 
a second color filter layer [CL12] and a second quantum dot layer [1082] in the second through hole [1091b][paragraph [0115], [0120]]; and 
a third color filter layer [CL11] and a third quantum dot layer [1081] in the third through hole [1091a][ paragraph [0115], [0120]].

Regarding claim 3, LEE discloses in paragraph [0115]-[0116], [0157]  wherein the first light emission layer is configured to emit light in a first wavelength band [blue light], the second quantum dot layer [2082] is configured to convert the light in the first wavelength band [blue light] into light in a second wavelength band [green light], and the third quantum dot layer [2081] is configured to convert the light in the first wavelength band [blue light] into light in a third wavelength band [red light].

	Regarding claim 5, Lee discloses in Fig. 15, 17 
wherein the second quantum dot layer [2082] is between the second color filter layer [CL12] and the second light-emitting device [2052], and the third quantum dot layer [2081] is between the third color filter layer [CL11] and the third light-emitting device [2051].

Regarding claim 6, Lee discloses in Fig. 15 and Fig. 17 wherein the first substrate [2010] is a lower substrate, the second substrate [2090] is an upper substrate, and an upper surface of the first color filter layer [CL13], an upper surface of the second color filter layer [CL12], and an upper surface of the third color filter layer [CL11], form a substantially continuous surface with an upper surface of the upper substrate [2090], the upper surface of the upper substrate [2090] being opposite to the lower substrate [2010].

Regarding claims 16 and 18, Lee discloses in paragraph [0154] wherein the second substrate [2090] includes an opaque material [silicon]; wherein the second substrate [2090] is opaque.

Regarding claim 17, Lee discloses in Fig. 12 wherein the second substrate [1090 and BM] comprises a black pigment [BM].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub. 20180211979) in view of LEE (US Pub. 20180151543).
Regarding claim 1, Lee discloses in Fig. 1 and Fig. 8 a display apparatus comprising: 
a first substrate [50]; 
a first light-emitting device, a second light-emitting device, and a third light-emitting device disposed over the first substrate [50], each of the first to third light-emitting devices including a first light emission layer [135][paragraph [0089]]; 
a second substrate [372] disposed over the first substrate [50] with the first to third light-emitting devices therebetween, the second substrate [372] including a first through hole, a second through hole, and a third through hole overlapping the first to third light-emitting devices [paragraph [0098]]; 
a reflective layer [362] on an inner surface of each of the first to third through holes [paragraph [0102]]; 
a second color filter layer [322] and a second quantum dot layer [340G] in the second through hole [paragraph [0105]]; and 
a third color filter layer [322] and a third quantum dot layer [340R] in the third through hole [paragraph [0105]].
Lee et al. fails to disclose 
a first color filter layer in the first through hole.
LEE discloses in Fig. 17, paragraph [0119]-[0120]
a first color filter layer [CL13] in the first through hole [2091c].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of LEE into the method of Lee et al. to include a first color filter layer in the first through hole. The ordinary artisan would have been motivated to modify Lee et al. in the above manner for the purpose of selectively transmitting blue light [paragraph [0119]-[0120] of LEE]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claim 2, Lee et al. discloses in Fig. 1 and Fig. 8
wherein the first to third light- emitting devices comprise: 
a first pixel electrode [125 in blue pixel], a second pixel electrode [125 in green pixel], and a third pixel electrode [125 in red pixel][paragraph [0065]-[0066]]; and 
an opposite electrode [145] overlapping the first to third pixel electrodes [125], wherein the first light emission layer [135] is disposed over the first to third pixel electrodes [125] and interposed between the first to third pixel electrodes [125] and the opposite electrode [145][paragraph [0067], [0123]].

Regarding claim 3, Lee et al. discloses in Fig. 1 and Fig. 8, paragraph [0100]
wherein the first light emission layer [135] is configured to emit light in a first wavelength band [blue light][paragraph [0089]], the second quantum dot layer [340G] is configured to convert the light in the first wavelength band [blue light] into light in a second wavelength band [green light], and the third quantum dot layer [340R] is configured to convert the light in the first wavelength band [blue light] into light in a third wavelength band [red light].
LEE also discloses in paragraph [0115]-[0116], [0157]  wherein the first light emission layer is configured to emit light in a first wavelength band [blue light], the second quantum dot layer [2082] is configured to convert the light in the first wavelength band [blue light] into light in a second wavelength band [green light], and the third quantum dot layer [2081] is configured to convert the light in the first wavelength band [blue light] into light in a third wavelength band [red light].

Regarding claim 5, Lee et al. discloses in Fig. 1 and Fig. 8 
wherein the second quantum dot layer [340G] is between the second color filter layer [322] and the second light-emitting device, and the third quantum dot layer [340R] is between the third color filter layer [322] and the third light-emitting device.

Regarding claim 14, Lee et al. discloses in Fig. 1 and Fig. 8 
wherein the inner surface of each of the first to third through holes is inclined with respect to a first surface of the second substrate [372], the first surface facing the first substrate [50].

Claims 1, 4-6, 14-16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shigeru et al. (JP2017161604).
Regarding claims 1 and 4, Shigeru et al. discloses in Fig. 15 a display apparatus comprising: 
a first substrate [110]; 
a first light-emitting device, a second light-emitting device, and a third light-emitting device disposed over the first substrate [110], each of the first to third light-emitting devices including a first light emission layer [122]; 
a second substrate [22 and 21] disposed over the first substrate [110] with the first to third light-emitting devices therebetween, the second substrate [20] including a first through hole, a second through hole, and a third through hole overlapping the first to third light-emitting devices [120]; 
a first color filter layer [40B] in the first through hole.
a second color filter layer [40R] and a second quantum dot layer [30R] in the second through hole; and 
a third color filter layer [40G] and a third quantum dot layer [30G] in the third through hole.
Shigeru et al. fails to disclose in Fig. 15
a reflective layer on an inner surface of each of the first to third through holes;
wherein the reflective layer covers a portion of a first surface of the second substrate outside the first to third through holes, the first surface of the second substrate facing the first substrate.
However, Shigeru et al. discloses in Fig. 11, Fig. 12C
a reflective layer [61] on an inner surface of each of the first to third through holes; wherein the reflective layer [61] covers a portion of a first surface of the second substrate [22] outside the first to third through holes, the first surface of the second substrate [22] facing the first substrate [110] to provide a wavelength conversion substrate having a light reflective partition to improve both electrical and optical characteristics of the device.

Regarding claim 5, Shigeru et al. discloses in Fig. 15 
wherein the second quantum dot layer [30R] is between the second color filter layer [40R] and the second light-emitting device, and the third quantum dot layer [30G] is between the third color filter layer [40G] and the third light-emitting device.

Regarding claim 6, Shigeru et al. discloses in Fig. 15 wherein the first substrate [110] is a lower substrate, the second substrate [22 and 21] is an upper substrate, and an upper surface of the first color filter layer [40B], an upper surface of the second color filter layer [40R], and an upper surface of the third color filter layer [40G], form a substantially continuous surface with an upper surface of the upper substrate [22 and 21], the upper surface of the upper substrate [22 and 21] being opposite to the lower substrate [110].

Regarding claim 14, Shigeru et al. discloses in Fig. 11, Fig. 15
wherein the inner surface of each of the first to third through holes is inclined with respect to a first surface of the second substrate [22], the first surface facing the first substrate [110].

Regarding claim 15, Shigeru et al. discloses in Fig. 3
wherein a first cross- sectional area of each of the first to third through holes taken along a first plane substantially parallel to a first surface of the second substrate [24] is smaller than a second cross-sectional area of each of the first to third through holes taken along a second plane substantially parallel to the first surface of the second substrate [24], the second plane being closer to the first substrate [110] than the first plane, the first surface facing the first substrate [110][The partition wall 25 has a forward tapered shape in cross section].

Regarding claims 16 and 18, Shigeru et al. discloses wherein the second substrate [22] includes an opaque material [metal]; wherein the second substrate [22] is opaque.
 
Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shigeru et al. (JP2017161604) as applied to claim 5 above and further in view of Baek et al. (US Pub. 20180156951).
Regarding claims 7-8, 11-12, Shigeru et al. fails to disclose 
a first protective layer between the second color filter layer and the second quantum dot layer and between the third color filter layer and the third quantum dot layer; 
wherein the first protective layer is integrally formed as a single body over substantially an entire surface of the second substrate;
a second protective layer disposed between the second quantum dot layer and the second light-emitting device and between the third quantum dot layer and the third light-emitting device;
wherein the second protective layer is integrally formed as a single body over substantially an entire surface of the second substrate.
Baek et al. discloses in Fig. 5, Fig. 7-Fig. 9, paragraph [0096]-0097], [0118]-[0119], [0125], [0130]
a first protective layer [LIRL1] between the second color filter layer [CF2] and the second quantum dot layer [CCP2] and between the third color filter layer [CF3] and the third quantum dot layer [CCP3][Fig. 5, Fig. 9]; 
wherein the first protective layer [LIRL1] is integrally formed as a single body over substantially an entire surface of the second substrate [Fig. 8];
a second protective layer [LIRL2] disposed between the second quantum dot layer [CCP2] and the second light-emitting device and between the third quantum dot layer [CCP3] and the third light-emitting device [Fig. 5 and Fig. 9];
wherein the second protective layer [LIRL2] is integrally formed as a single body over substantially an entire surface of the second substrate [Fig. 8].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Baek et al. into the method of Shigeru et al. to include a first protective layer between the second color filter layer and the second quantum dot layer and between the third color filter layer and the third quantum dot layer; wherein the first protective layer is integrally formed as a single body over substantially an entire surface of the second substrate; a second protective layer disposed between the second quantum dot layer and the second light-emitting device and between the third quantum dot layer and the third light-emitting device; wherein the second protective layer is integrally formed as a single body over substantially an entire surface of the second substrate. The ordinary artisan would have been motivated to modify Shigeru et al. in the above manner for the purpose of increasing the probability of converting the light to desired color light, decreasing conversion loss, providing a display device having luminous efficiency [paragraph [0096]-[0097], [0125], [0130] of Baek et al.].

Regarding claim 9, Shigeru et al. discloses in Fig. 15 
a light transmission layer [35] in the first through hole interposed between the first color filter layer [40B] and the first light-emitting device.
Baek et al. discloses in Fig. 5 
a light transmission layer [CCP1] interposed between the first color filter layer [CF1] and the first light-emitting device.

Regarding claim 10, Baek et al. discloses in Fig. 7 
wherein the first protective layer [LIRL1] is between the first color filter layer [CF1] and the light transmission layer [CCP1].

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art of record does not fairly disclose or make obvious the claimed device as a whole. Specifically, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the limitations of “wherein the second protective layer is in contact with the first protective layer on a portion of a lower surface of the second substrate outside the first to third through holes, the lower surface facing the first substrate” of claim 13 in combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art discloses similar materials, devices and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686. The examiner can normally be reached 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822